Motion granted; Order filed August 16, 2016.




                                  In The

                  Fourteenth Court of Appeals
                               ____________
                           NO. 14-16-00324-CV
                               ____________

                   DIOGU KALU DIOGU II, Appellant

                                    V.

                        ROY MCCLOUD, Appellee


                  On Appeal from the 400th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 10-DCV-179785

                               ____________
                           NO. 14-16-00330-CV
                               ____________

                     DIOGU K. DIOGU II, Appellant

                                    V.

                        ROY MCCLOUD, Appellee

                  On Appeal from the 400th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 13-DCV-210161

                                 ORDER
      On April 20, 2016, appellant filed a notice of appeal from a judgment signed
January 21, 2016, and the appeal was assigned to this court under our appellate
number 14–16–00324–CV. On April 20, 2016, appellant also filed a notice of appeal
from an order granting appellee’s bill of review in a related case below; this notice
of appeal was assigned to this court under our appellate number 14–16–00330–CV.
On June 27, 2016, appellant filed a motion to consolidate the related appeals. The
motion is GRANTED, and we issue the following order:

      We order the appeals pending under our appellate case numbers 14–16–
00324–CV and 14–16–00330–CV CONSOLIDATED. The existing filing
deadlines in case number 14–16–00330–CV will apply to both cases.



                                       PER CURIAM




                                         2